— Appeal by the defendant from a resentence of the County Court, Nassau County (Carter, J), imposed February 2, 2012, upon his convictions of murder in the first degree, murder in the second degree (two counts), robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on November 20, 2002. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgment is affirmed.
We are satisfied with the sufficiency of defense counsel’s brief filed pursuant to Anders v California (386 US 738 [1967]), and we have also reviewed the defendant’s pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.E, Hall, Roman and Cohen, JJ., concur.